DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 04/05/2021. 
Claims 1-20 are pending in this application.
Claims 1, 8, 15 have been amended in the instant application.

Claims 1-20 are allowed.

Response to Arguments
Double patenting rejection directed to claims 1, 8 15 has been withdrawn per the amendments filed 4/05/2021.
Election/restriction requirement drawn to claims 2, 9, 16 and 3, 10 and 17 has been withdrawn per the discussions taken place during the interview on 04/02/2021.

	

The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Felstaine et. al (US20160043944A1) discloses a system, method, and computer program product are provided for augmenting a physical network system utilizing a network function virtualization orchestrator (NFV-O). In use, data traffic is monitored utilizing a Network Function Virtualization Orchestrator (NFV-O) module associated with at least a portion of a physical network system, the NFV-O module being operable to manage data flow associated with one or more Virtual Network Functions (VNFs) and one or more physical elements of the physical network system. Additionally, it is determined whether flow of the data traffic should be modified based on at least one of a traffic load or a traffic type utilizing the NFV-O module integrated in the physical network system. Further, at least a portion of the data traffic is directed see abstract).  

	Somohano et. al  (EP2750331A1) discloses one or more devices are configured to receive information regarding network devices associated with a physical network. The one or more devices are configured further to generate configuration data based on the information regarding the network devices. The one or more devices are configured further to generate a virtual network based on the configuration data. The one or more devices are configured to send information regarding the virtual network to a client device. The one or more devices are configured to receive a change to the virtual network from the client device; and cause a change, corresponding to the change in the virtual network, to occur in the physical network. (see abstract).  

Kruger et al. (US20110282642A1) provides a network emulation system is described herein that allows a software developer to accurately simulate different network characteristics while testing an application, framework, or other software code on a single or multiple computers. The system also provides an ability to record a real network's characteristics and apply those characteristics during a test. The network emulation system integrates a network emulation facility into test tools for both manual and automated tests and allows an application, framework, or other software code to be tested while operating under varying networking conditions such as bandwidth, latency, packet reordering and duplication, disconnection, and so forth. Thus, the network emulation system allows a software developer testing software code to see abstract).

Ratcliffe et al. (US20150051893A1) discloses systems and methods for monitoring and analyzing components and operation of a simulated network environment including a module configured for storing a predetermined baseline for the simulated network environment, monitoring the simulated network environment during one or more operations, analyzing the monitored operations and the impact of the operations on one or more components of the simulated network environment, and comparing at least one of the monitored operations and impacts of the operations against the predetermined baseline. (see abstract).

Christodoulou et al. (US20060271673A1) discloses a method of analysing a network having a plurality of computing and infrastructure elements, some of which run agents that monitor one or more network phenomenon, the method comprising the steps of: disabling a selected infrastructure element on which it is not possible to run a monitoring agent; acquiring data from an element adjacent a disabled element; and generating, from the acquired data, a signature representative of the selected element being inoperative. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1 filed 04/05/2021. Dependent claims 2-7 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 8. Dependent claims 9-14 further limits allowed independent claim 8; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 15. Dependent claims 16-20 further limits allowed independent claim 15; therefore, they are also allowed.

Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ATTA KHAN/
Examiner, Art Unit 2449